UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT




                            No. 95-3008


D. JOHNSON WILLIS,

                                            Plaintiff - Appellant,

          and

EARNESTINE BROWN; JAMES EDWARD RHODES,

                                                       Plaintiffs,

          versus

JAMES B. HUNT, JR., Governor of the State of
North Carolina; MICHAEL EASLEY, Attorney Gen-
eral of the State of North Carolina; STATE OF
NORTH CAROLINA; THE GLOBAL TRANSPARK DEVELOP-
MENT COMMISSION; JAMES G. MARTIN, Chairman;
NANCY STALLINGS, Vice President; JONES COUNTY
BOARD OF COMMISSIONERS; NOLAN JONES, Chairman,
Jones County Board of Commissioners; HORACE
PHILLIPS, member, Jones County Board of
Commissioners; CHARLES BATTLE, JR., member,
Jones County Board of Commissioners; ROBERT L.
MATTOCKS, member, Jones County Board of Com-
missioners; LESLIE D. STRAYHORN, member, Jones
County Board of Commissioners; JONES COUNTY,
NORTH CAROLINA,

                                           Defendants - Appellees.
                           No. 95-3024


D. JOHNSON WILLIS,

                                           Plaintiff - Appellant,

          and


EARNESTINE BROWN; JAMES EDWARD RHODES,

                                                       Plaintiffs,
          versus

JAMES B. HUNT, JR., Governor of the State of
North Carolina; MICHAEL EASLEY, Attorney Gen-
eral of the State of North Carolina; STATE OF
NORTH CAROLINA; THE GLOBAL TRANSPARK DEVELOP-
MENT COMMISSION; JAMES G. MARTIN, Chairman;
NANCY STALLINGS, Vice President; JONES COUNTY
BOARD OF COMMISSIONERS; NOLAN JONES, Chairman,
Jones County Board of Commissioners; HORACE
PHILLIPS, member, Jones County Board of
Commissioners; CHARLES BATTLE, JR., member,
Jones County Board of Commissioners; ROBERT L.
MATTOCKS, member, Jones County Board of Com-
missioners; LESLIE D. STRAYHORN, member, Jones
County Board of Commissioners; JONES COUNTY,
NORTH CAROLINA,
                                          Defendants - Appellees.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-94-1-CV-4-H3)


Submitted:   February 7, 1996         Decided:   February 21, 1996




                                2
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


D. Johnson Willis, Appellant Pro Se. Elizabeth Nina Strickland,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Ronald Gene Braswell, BARNES, BRASWELL, HAITHCOCK & WARREN, P.A.,
Goldsboro, North Carolina; Cheryl A. Marteney, WARD & SMITH, P.A.,
New Bern, North Carolina; Robert Scott Pierce, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Winston-Salem, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant noted the appeal in No. 95-3008 outside the thirty-

day appeal period established by Fed. R. App. P. 4(a)(1), failed to

obtain an extension of the appeal period within the additional

thirty-day period provided by Fed. R. App. P. 4(a)(5), and is not
entitled to relief under Fed. R. App. P. 4(a)(6). The time periods

established by Fed. R. App. P. 4 are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)). The district court entered its order on July 21, 1994;

Appellant's notice of appeal was filed on November 3, 1995. Appel-

lant's failure to note a timely appeal or obtain an extension of
the appeal period deprives this court of jurisdiction to consider

this case. We therefore dismiss this appeal.

     Appellant timely appealed the district court order entered on
November 13, 1995, in No. 95-3024. The subject of this appeal is

the district court's order striking Appellant's untimely notice of

appeal. The district court did not have jurisdiction to strike the

untimely notice of appeal. See Liles v. South Carolina Dep't of
Corrections, 414 F.2d 612, 614 (4th Cir. 1969). However, we dismiss

this appeal as moot because the untimely appeal was transmitted to

this court, so the Appellant received the relief he sought.

     We grant the Appellees' motion to dismiss the appeals. We deny

Appellant's motion for oral argument because the facts and legal



                                4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                       DISMISSED




                               5